Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 1 of 30 PageID# 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION


ALARM.COM INCORPORATED,

                                          Plaintiff,
                                                         Civil Action No. _______
                        v.
                                                         COMPLAINT FOR
ANDREW HIRSHFELD, in his official capacity               DECLARATORY AND
performing the functions and duties of the Under         INJUNCTIVE RELIEF
Secretary of Commerce for Intellectual Property
and Director, United States Patent and Trademark         Administrative Procedure Act Case
Office, and the UNITED STATES PATENT AND
TRADEMARK OFFICE,

                                       Defendants.




               Plaintiff Alarm.com Incorporated (“Alarm.com”), by and through its undersigned

counsel, brings this Complaint for Declaratory and Injunctive Relief against Defendant Andrew

Hirshfeld, in his official capacity performing the functions and duties of the Under Secretary of

Commerce for Intellectual Property and Director of the United States Patent and Trademark

Office (the “Director”), and Defendant United States Patent and Trademark Office (the “Patent

Office”) and alleges as follows:

                                   NATURE OF THE ACTION

       1.      This is an action brought pursuant to the Administrative Procedure Act (“APA”),

5 U.S.C. §§ 701-706, challenging Defendants’ August 7, 2020 decisions to vacate Alarm.com’s

requests for ex parte reexamination of (i) claim 19 of U.S. Patent No. 6,147,601 (the “’601 Ex

Parte Decision”); (ii) claim 18 of U.S. Patent No. 6,535,123 (the “’123 Ex Parte Decision”); and

(iii) claims 17, 18, 22, 25 and 28 of U.S. Patent No. 6,462,654 (the “’654 Ex Parte Decision”)
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 2 of 30 PageID# 2




(together, the “Ex Parte Decisions”). See Exs. A-C. In each of the Ex Parte Decisions, the

Patent Office’s Office of Patent Legal Administration (“OPLA”), acting on behalf of the

Director, erroneously concluded that Alarm.com was estopped under 35 U.S.C. § 315(e)(1) from

requesting ex parte reexamination of the challenged claims because of prior inter partes reviews

(“IPRs”) of those claims.

       2.      The Ex Parte Decisions rest on a fundamental misreading of the unambiguous

text of § 315(e)(1). Section 315(e)(1) provides a narrow exception to the public’s general right

to request ex parte reexamination. Under the plain language of the section, if an IPR has been

instituted and finally decided as to a patent claim, the petitioner in that IPR may not seek ex

parte reexamination of that patent claim on a “ground” that the petitioner “raised or reasonably

could have raised during that inter partes review”. 35 U.S.C. § 315(e)(1). In the Ex Parte

Decisions, however, the Director adopted and relied upon a “Clarification of General Policy and

Practice” that transformed the statute’s narrow exception into a broad policy and practice that

“effectively bar[s]” the petitioner in an instituted IPR from ever requesting ex parte

reexamination of a petitioned claim based on any prior art “reference” that the petitioner was

aware of or could have discovered. Ex. A (’601 Ex Parte Decision) at 10; Ex. B (’123 Ex Parte

Decision) at 7; Ex. C (’654 Ex Parte Decision) at 5. The Ex Parte Decisions were contrary to

the unambiguous statutory text. Section 315(e)(1) expressly states that estoppel applies only to a

“ground” that the petitioner raised or “reasonably could have raised during” the relevant IPR. 35

U.S.C. § 315(e)(1) (emphases added). A “ground” of unpatentability is not synonymous with a

“reference”. A single “reference” may give rise to any number of “grounds” (particularly when

combined with other “references”). See, e.g., 35 U.S.C. § 312(a)(3). And the fact that a prior art

“reference” was known or reasonably could have been discovered does not mean that a “ground”




                                                 -2-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 3 of 30 PageID# 3




applying that reference reasonably could have been “raised” “during” the relevant IPR. The

Director’s “policy and practice” expanded the estoppel beyond its statutory limits.

       3.      For these and the other reasons explained below, the Ex Parte Decisions were

arbitrary and capricious and contrary to law, in violation of 5 U.S.C. § 706(2)(A). In addition,

because the Director’s “Clarification of General Policy and Practice” as applied in the Ex Parte

Decisions improperly expanded the Patent Office’s policy and practice regarding IPR estoppel

beyond its statutory limits, the Ex Parte Decisions were “in excess of statutory jurisdiction,

authority, or limitations, or short of statutory right”, in violation of 5 U.S.C. § 706(2)(C).

                                             PARTIES

       4.      Alarm.com is a Delaware corporation with its principal place of business located

in Tysons, Virginia. Alarm.com is the leading platform for intelligently connected property,

offering a comprehensive suite of cloud-based solutions for smart residential and commercial

properties, including interactive security, video monitoring, intelligent automation, energy

management and wellness solutions. Alarm.com makes significant investments in innovative

research and development, resulting in hundreds of issued U.S. patents and numerous patent

applications pending.

       5.      Defendant Andrew Hirshfeld is the Under Secretary of Commerce for Intellectual

Property and Director of the Patent Office. The Director oversees the operations of the Patent

Office and is statutorily vested with the authority to decide whether to institute ex parte

reexamination of a patent claim. 35 U.S.C. § 304. The Director is being sued in his official

capacity. His principal place of business is in Alexandria, Virginia.

       6.      The Patent Office is a federal agency within the United States Department of

Commerce and is headquartered in Alexandria, Virginia.




                                                 -3-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 4 of 30 PageID# 4




                                  JURISDICTION AND VENUE

        7.      This case arises under the Administrative Procedure Act (“APA”), 5 U.S.C. § 701

et seq. This Court has subject matter jurisdiction under 28 U.S.C. § 1331.

        8.      Pursuant to 5 U.S.C. § 702, Defendants have waived sovereign immunity for

purposes of this suit.

        9.      Plaintiff’s claims for declaratory and injunctive relief are authorized by 28 U.S.C.

§§ 2201 and 2202, by 5 U.S.C. §§ 702-706, by Federal Rules of Civil Procedure 57 and 65, and

by the inherent equitable powers of this Court.

        10.     Venue is proper in this District under 28 U.S.C. § 1391(e) and 5 U.S.C. § 703

because Defendants are located and perform official duties in this District.

        11.     Each of the Ex Parte Decisions is a final agency action subject to judicial review

under 5 U.S.C. § 704.

        12.     Because the Ex Parte Decisions were rendered solely on the basis of estoppel

under 35 U.S.C. § 315(e)(1) and did not consider or decide whether a “substantial new question

of patentability [was] raised”, 35 U.S.C. § 303(c) does not bar this suit.

                                        RELEVANT FACTS

                                         The Patent System

        13.     “To promote the progress of science and useful arts,” the Constitution empowers

Congress to “secur[e] for limited times to . . . inventors the exclusive right to their . . .

discoveries.” U.S. Const., art. I, § 8, cl. 8. Since the first patent laws were enacted in 1790, the

U.S. patent system has been a key engine of innovation and economic growth. Companies like

Alarm.com depend on the U.S. patent system both to provide strong legal protection for




                                                   -4-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 5 of 30 PageID# 5




meritorious patent claims and to “weed out bad patent claims efficiently”, without the need for

expensive litigation. Thryv, Inc v. Click-To-Call Techs., LP, 140 S. Ct. 1367, 1374 (2020).

       14.     To achieve these goals, and to ensure that bad patents do not inhibit innovation

and competition, Congress has enacted parallel administrative processes for parties to seek

review of the patentability of an issued claim: ex parte reexamination and inter partes review

(“IPR”). See Thryv, 140 S. Ct. at 1374 (2020) (“By providing for inter partes review, Congress,

concerned about overpatenting and its diminishment of competition, sought to weed out bad

patent claims efficiently.”); SAS Inst., Inc. v. Iancu, 138 S. Ct. 1348, 1353 (2018) (“Maybe the

invention wasn’t novel, or maybe it was obvious all along, and the patent owner shouldn’t enjoy

the special privileges it has received. To remedy these sorts of problems, . . . Congress has

supplemented litigation with various administrative remedies. The first of these was ex parte

reexamination.”).

       15.     “Any person at any time” may request that the Patent Office reexamine the

patentability of an issued patent claim, through ex parte reexamination. 35 U.S.C. § 302. If the

Director concludes that a request raises a substantial new question of patentability (“SNQP”), the

Director must order an ex parte reexamination to resolve the question of patentability. Id.

§§ 303-304.

       16.     The Leahy-Smith America Invents Act (“AIA”) established IPR as a parallel

mechanism for challenging the patentability of an issued patent. IPR is an adversarial

“administrative process in which a patent challenger may ask the [Patent Office] to reconsider

the validity of earlier granted patent claims.” Thryv, 140 S. Ct. at 1370; see 35 U.S.C. § 311 et

seq. To seek IPR, a person must file a petition identifying, “with particularity”, “each claim

challenged, the grounds on which the challenge to each claim is based, and the evidence that




                                                -5-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 6 of 30 PageID# 6




supports the grounds for the challenge to each claim”. 35 U.S.C. § 312. Within three months,

the Director decides whether to institute IPR. Id. § 314(b). If the Director decides to institute

IPR, the Patent Trial and Appeal Board (“PTAB”) must conduct a trial and issue a “final written

decision with respect to the patentability of any patent claim challenged” within one year. Id.

§§ 316(a)(11), 318(a).

       17.     Section 315(e)(1) provides a narrow exception to the public’s general right to

request ex parte reexamination. Under the plain language of the statute, if an IPR is instituted as

to a patent claim and results in a final written decision, the petitioner in the IPR “may not request

or maintain a proceeding before the Office with respect to that claim on any ground that the

petitioner raised or reasonably could have raised during that inter partes review.”

       18.     The Patent Office requires that requests for ex parte reexamination include “[a]

certification by the third party requester that the statutory estoppel provisions of 35 U.S.C.

315(e)(1) or 35 U.S.C. 325(e)(1) do not prohibit the requester from filing the ex parte

reexamination request.” 37 C.F.R. § 1.510(b)(6).

                                      The Relevant Patents

       19.     U.S. Patent No. 6,147,601 (the “’601 Patent”), U.S. Patent No. 6,535,123 (“’123

Patent”) and U.S. Patent No. 6,462,654 (“’654 Patent”) are members of the same patent family.

Each issued to an HVAC company called Heat-Timer Corp., and each is directed to systems and

methods for monitoring remote equipment, such as HVAC equipment. The ’601 Patent issued

on November 24, 2000; the ’123 Patent issued on March 18, 2003; and the ’654 Patent issued on

October 8, 2002.




                                                 -6-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 7 of 30 PageID# 7




       20.     In or around March 2014, Vivint, Inc. (“Vivint”), a home security company,

acquired the ’601 Patent, the ’123 Patent and the ’654 Patent (among other patents) from

Heat-Timer Corp.

                                      The Vivint Litigation

       21.     On June 2, 2015, Vivint sued Alarm.com in the United States District Court for

the District of Utah (the “Vivint Litigation”) for alleged infringement of, inter alia, 91 claims of

the ’601 Patent, the ’123 Patent and the ’654 Patent. See Vivint, Inc. v. Alarm.com Inc., Case

No. 2:15-cv-00392-CW-CMR (D. Utah).

       22.     In 2015 and 2016, and as explained in more detail below, Alarm.com timely

petitioned for IPR of the claims asserted in the Vivint Litigation, and the PTAB instituted IPR as

to certain of the petitioned claims. In IPR, the PTAB held a number of those claims

unpatentable. However, as also explained below, due to the large number of claims in the

asserted patents, the large number of potentially invalidating prior art combinations and the

complexity of both the claims and the prior art, it was not possible for Alarm.com to address

“with particularity” all relevant grounds for IPR within the PTAB’s page limits in a single

petition or a single IPR.

       23.     The following claims remain asserted against Alarm.com in the Vivint Litigation:

claim 19 of the ’601 Patent; claim 18 of the ’123 Patent; and claims 17, 18, 22, 25 and 28 of the

’654 Patent. As explained below, in June 2020, Alarm.com requested ex parte reexamination of

each of those claims, and the Director improperly vacated Alarm.com’s requests.




                                                 -7-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 8 of 30 PageID# 8




                                   The ’601 Ex Parte Decision

        Petitions for IPR and Prior Ex Parte Reexamination Request as to the ’601 Patent

       24.     The ’601 Patent contains 43 claims, which are directed to systems and methods

for monitoring remote equipment, such as HVAC equipment. The claims recite, among other

things, communicating information concerning monitored equipment to a remote computer

server, which sends notifications to specified remote communication devices when exception

conditions are detected. Such claims implicate a substantial body of prior art, including a large

number of potentially invalidating prior art combinations.

       25.     For example, a representative claim of the ’601 Patent recites:

               1. A method of monitoring remote equipment comprising the steps
               of:

               a) determining a state of at least one parameter of at least one piece
               of the remote equipment;

               b) communicating a message indicative of the state from the piece
               of remote equipment to a computer server as an incoming message;

               c) enabling a user to remotely configure or modify a user-defined
               message profile containing outgoing message routing instructions,
               the user-defined message profile being storable on the computer
               server;

               d) determining whether an incoming message is an incoming
               exception message indicative of improper operation of the piece of
               remote equipment;

               e) if it is determined in step d) that an incoming message is an
               incoming exception message, forwarding at least one outgoing
               exception message based on the incoming message to at least one
               user-defined communication device specifiable in the user-defined
               message profile,

               wherein the user can remotely configure or modify the user-
               defined message profile by remotely accessing the computer
               server.




                                                -8-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 9 of 30 PageID# 9




       26.     On October 30, 2015, Alarm.com filed a petition for IPR as to the ’601 Patent that

raised unpatentability grounds based on U.S. Patent No. 5,808,907 (“Shetty”) and U.S. Patent

No. 5,061,916 (“French”) (among other references) (Case No. IPR2016-00116 (the “’116

Petition”)). On May 4, 2016, the PTAB instituted the petition as to all challenged claims except

for claim 16 (the “’116 IPR”). On May 2, 2017, the PTAB issued a final written decision finding

that claims 1, 2, 4, 6, 7, 10-15, 17, 18, 22, 23, 25, 29 and 38 were shown to be unpatentable while

claims 5, 8, 9, 19-21, 26-28, 30, 31, 33-37 and 39-41 were not shown to be unpatentable. On

December 20, 2018, the Federal Circuit affirmed the PTAB’s decision as to all of the claims that

the PTAB had found to be unpatentable, and reversed as to claims 26, 27, 28 and 33, 34, 35 and

36, and remanded to the PTAB for further consideration. On remand, the PTAB held claims 26,

27, 28 and 33, 34, 35 and 36 of the ’601 Patent unpatentable.

       27.     On August 30, 2017, after the conclusion of the ’116 IPR, Alarm.com filed a

request for ex parte reexamination of claims 3, 16, 24, 32, 42 and 43 of the ’601 Patent (which

were not at issue in the ’116 IPR), on grounds based on Shetty, U.S. Patent No. 6,067,477

(“Wewalaarachchi”) and U.S. Patent No. 6,970,081 (“Cheng”). In reexamination, the Patent

Office rejected each of the challenged claims.

                            The ’601 Ex Parte Request and Decision

       28.     On June 4, 2020, Alarm.com filed a request for ex parte reexamination of

claim 19 of the ’601 Patent (the “’601 Ex Parte Request”). See Ex. D.

       29.     Claim 19 of the ’601 Patent, which depends from claim 1, recites:

               1. A method of monitoring remote equipment comprising the steps
               of:

               a) determining a state of at least one parameter of at least one piece
               of the remote equipment;




                                                 -9-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 10 of 30 PageID# 10




               b) communicating a message indicative of the state from the piece
               of remote equipment to a computer server as an incoming message;

               c) enabling a user to remotely configure or modify a user-defined
               message profile containing outgoing message routing instructions,
               the user-defined message profile being storable on the computer
               server;

               d) determining whether an incoming message is an incoming
               exception message indicative of improper operation of the piece of
               remote equipment;

               e) if it is determined in step d) that an incoming message is an
               incoming exception message, forwarding at least one outgoing
               exception message based on the incoming message to at least one
               user-defined communication device specifiable in the user-defined
               message profile,

               wherein the user can remotely configure or modify the user-
               defined message profile by remotely accessing the computer
               server.

               19. A method according to claim 1, wherein step c) further
               comprises the step of enabling selection of different user-defined
               communication devices to receive outgoing exception messages at
               different time periods in accordance with the message profile, the
               message profile being definable to have the exception messages
               forwarded to different specified remote communication devices at
               different times.

       30.     The ’601 Ex Parte Request presented three grounds for unpatentability (i.e.,

SNQPs), none of which were previously considered by the PTAB in an instituted IPR of

claim 19: (i) obviousness over Shetty in combination with BACnet: A Data Communication

Protocol for Building Automation and Control Networks (ANSI/ASHRAE Standard 135-1995)

(“BACnet”); (ii) obviousness over Wewalaarachchi in combination with BACnet; and

(iii) obviousness over Wewalaarachchi in combination with French. Ex. D.

       31.     As required by 37 C.F.R. § 1.510(b)(6), Alarm.com certified in the ’601 Ex Parte

Request that the statutory estoppel provisions of 35 U.S.C. §§ 315(e)(1) and 325(e)(1) did not

prohibit Alarm.com from filing the ’601 Ex Parte Request. Ex. D at 3-4. Alarm.com further




                                              -10-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 11 of 30 PageID# 11




explained, in detail, why statutory estoppel does not apply to any of the grounds presented in the

’601 Ex Parte Request. Id. at 76-85.

       32.     On June 12, 2020, the patent owner, Vivint, filed a petition under 37 C.F.R.

§ 1.183 to vacate the ’601 Ex Parte Request, arguing that the request was barred under 35 U.S.C.

§§ 315(e)(1) and 325(d). Vivint did not substantively challenge any of the points set forth in the

’601 Ex Parte Request explaining why statutory estoppel does not apply.

       33.     On June 25, 2020, Alarm.com filed a petition under 37 C.F.R. §§ 1.182 and 1.183

to deny Vivint’s June 12, 2020 petition, explaining why neither § 315(e)(1) nor § 325(d) barred

the ’601 Ex Parte Request.

       34.     On August 7, 2020, OPLA, acting as the Director’s designee, issued the ’601 Ex

Parte Decision, concluding that Alarm.com was estopped from requesting ex parte

reexamination as to all three of the grounds raised in the ’601 Ex Parte Request. See Ex. A. The

’601 Ex Parte Decision was arbitrary and capricious, contrary to law and in excess of the

Director’s statutory authority, for at least two reasons.

       35.     First, the ’601 Ex Parte Decision was contrary to the statutory text.

Section 315(e)(1) unambiguously provides that an IPR petitioner is only estopped from filing an

ex parte reexamination request where (1) IPR was instituted and finally decided as to the patent

claim for which ex parte reexamination is sought; and (2) the petitioner requests ex parte

reexamination on a “ground” that the petitioner “raised or reasonably could have raised during

that inter partes review”—i.e., during the IPR that was instituted and finally decided. 35 U.S.C.

§ 315(e)(1). The statute is predicated on the existence of an IPR that was instituted and finally

decided. And the estoppel applies only to grounds that the IPR petitioner actually raised during

that IPR and grounds it reasonably could have added to that IPR.




                                                 -11-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 12 of 30 PageID# 12




       36.     In the ’601 Ex Parte Decision, the Director issued a “Clarification of General

Policy and Practice” in which the Director concluded, based solely on legislative history, that

once IPR is finally decided as to a patent claim, the estoppel provisions of § 315(e)(1)

“effectively bar” the petitioner from requesting ex parte reexamination of that claim on any

grounds. Ex. A at 10. Under the Director’s “Clarification”, statutory estoppel applies to any

prior art “reference” that an IPR petitioner knew of at the time the petition was filed or

reasonably could have discovered. Id. at 9-10. And the Director noted that, given the “number

of commercial databases available to the public”, “most patents and printed publications” would

be “expected to be discovered by a reasonably diligent search”. Id.

       37.     Applying the erroneous “Clarification”, the Director concluded that because all of

the references cited in the ’601 Ex Parte Request purportedly were known to the Alarm.com at

the time the ’116 Petition was filed, Alarm.com was estopped from requesting ex parte

reexamination based on any grounds supported by those references. See Ex. A at 11-16. The

Director’s decision thus ignored the plain language of the statute and was contrary to law.

       38.     Second, the ’601 Ex Parte Decision was contrary to the statutory scheme for IPR

and the PTAB’s own guidance regarding IPR petitions. Under the AIA and the PTAB’s own

rules, it is not reasonable to raise every available ground in single IPR petition. The AIA

requires that an IPR petitioner identify each ground and supporting evidence “with particularity”.

35 U.S.C. § 312(a)(3). At the time Alarm.com filed the ’116 Petition, the PTAB had set a limit

of 60 pages per IPR petition and cautioned petitioners not to “present[] an overwhelming number

of issues” and to “avoid submitting a repository of all the information that a judge could possibly

consider”. Office Patent Trial Practice Guide, 77 Fed. Reg. 48756, 48763 (Aug. 14, 2012). In

view of the statutory requirements and the PTAB’s own rules, to find that a ground “reasonably”




                                                -12-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 13 of 30 PageID# 13




could have been raised in a concluded IPR, the Director was required to find that it would have

been reasonable to present the ground in question—with particularity, within the PTAB’s

prescribed page limits and in accordance with the PTAB’s guidance against petitioning multiple

grounds—in the IPR that was actually filed, instituted and decided. The Director failed to

consider this issue.

       39.     When the limitations imposed by the applicable statute and rules are properly

taken into account, it is clear that, given the multiplicity of claims in the ’601 Patent, the large

number of potentially invalidating prior art combinations and the complexity of the claims and

prior art, Alarm.com could not “reasonably” have raised the grounds cited in the ’601 Ex Parte

Request in the ’116 IPR.

       40.     The claims of the ’601 Patent recite multiple elements relating to systems for

routing messages to communication devices. The claims of the ’601 Patent implicate a

substantial body of prior art—all of which disclosed the claimed features in different ways.

Indeed, the ’116 Petition was 60 pages long and raised five unpatentability grounds as to 38

claims. To have raised in the ’116 IPR the grounds presented in the ’601 Ex Parte Request,

Alarm.com would have needed to explain—“with particularity” and in compliance with the

Patent Office’s regulations and policies—entirely different grounds for unpatentability in

addition to those already presented in the ’116 Petition, applying additional prior art to those 38

claims. Alarm.com explained those additional grounds, with particularity, in the ’601 Ex Parte

Request; that explanation spanned roughly 59 pages. See Ex. D at 18-76. The grounds raised in

the ’601 Ex Parte Request could not reasonably have been raised in the ’116 IPR within the

constraints imposed by the AIA and the PTAB’s rules.




                                                 -13-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 14 of 30 PageID# 14




       41.     Notably, none of the grounds raised in the ’116 Petition relied on Wewalaarachchi

or BACnet. The grounds presented in the ’116 Petition were based on combinations involving

Shetty, which disclosed the basic architecture and most (if not all) of the components of the

system claimed in the ’601 Patent. Like Shetty, Wewalaarachchi also disclosed the basic

architecture and most (if not all) of the components claimed in the ’601 Patent. But the

Wewalaarachchi disclosure was substantially different than Shetty’s disclosure, using different

terminology and disclosing the relevant functionality in different ways. Wewalaarachchi

expressly refers to BACnet as a communication protocol that could be used to operate the

disclosed monitoring system, and BACnet disclosed certain elements of claim 19 of the ’601

Patent. To present the grounds based on Wewalaarachchi and BACnet in the ’116 Petition,

Alarm.com would have had to explain, with particularity, two entirely different references than

those presented in the ’116 Petition, and how those references disclosed all of the elements of the

challenged claims of the ’601 Patent. The ’601 Ex Parte Request provided just such a

particularized explanation; it spanned roughly 29 pages. See Ex. D at 41-69. Alarm.com could

not reasonably have added that 29-page particularized explanation of Wewalaarachchi and

BACnet to its 60-page IPR petition based on Shetty.

                                  The ’123 Ex Parte Decision

                              Petitions for IPR as to the ’123 Patent

       42.     The ’123 Patent contains 20 claims, which are directed to systems for routing

messages electronically based on a user-defined message profile. The claims recite, among other

things, a computer server that receives information from an information source and, when that

information source reports a predetermined condition, transmits a message to a user-defined




                                               -14-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 15 of 30 PageID# 15




remote communication device. Such claims implicate a substantial body of prior art, including a

large number of potentially invalidating prior art combinations.

       43.     A representative claim of the ’123 Patent recites:

               1. A system for routing messages electronically, comprising:

               at least one sensor detecting a state of at least one parameter; and

               a computer server in remote communication with said sensor, said
               computer server having a user interface, a user being capable of
               remotely accessing said computer server via said user interface to
               remotely configure a user-defined message profile containing
               outgoing message routing instructions, said routing instructions
               being of a number of types of information,

               wherein when said sensor detects a condition or an event, said
               server forwards at least one outgoing message to at least one
               predetermined user-defined remote communication device as
               specified in said user-defined message profile.

       44.     On November 9, 2015, Alarm.com filed a petition for IPR as to the ’123 Patent

that raised unpatentability grounds based on the Shetty reference (Case No. IPR2016-00173 (the

“’173 Petition”)). On May 10, 2016, IPR was instituted as to all challenged claims (the “’173

IPR”). On May 2, 2017, the PTAB issued a final decision finding that claims 1, 2, 4-6, 10, 13,

and 15-17 were shown to be unpatentable, while claims 3, 7-9, 11, 12, 14 and 18-20 were not

shown to be unpatentable. On December 20, 2018, the Federal Circuit affirmed the PTAB’s

decision as to all of the claims that the PTAB had found to be unpatentable but reversed the

PTAB’s construction of certain other claims. On remand, in light of the new construction, the

PTAB held claims 3-5, 10 and 14-16 of the ’123 Patent unpatentable.

                            The ’123 Ex Parte Request and Decision

       45.     On June 12, 2020, Alarm.com filed a request for ex parte reexamination of

claim 18 of the ’123 Patent (the “’123 Ex Parte Request”). See Ex. E.

       46.     Claim 18 of the ’123 Patent, which depends from claims 13 and 14, recites:




                                                -15-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 16 of 30 PageID# 16




               13. A control system for routing messages electronically,
               comprising a computer server in remote communication with a
               source of information, said computer server having a user
               interface, a user being capable of remotely accessing said computer
               server via said user interface to remotely configure a user-defined
               message profile containing outgoing message routing instructions,
               said routing instructions being of a number of types of information,

               wherein when an information source reports a predetermined
               condition, said server forwards at least one outgoing message to at
               least one predetermined user-defined remote communication
               device as specified in said user-defined message profile.

               14. A control system according to claim 13, said server being
               connected a plurality of information sources each having a
               respective identification code, said server further comprising:

               a first memory on which identification codes of all of the
               information sources are stored;

               at least one second memory in which communication device
               identification codes of all of said remote user-defined
               communication devices are stored, said communication device
               identification codes being configured in a plurality of said user-
               defined message profiles.

               18. A system according to claim 14, wherein said server
               periodically generates a normal status message to said user-defined
               communications devices if an information source reports a normal
               status condition, said normal status message including an
               identification code of the respective information source.

       47.     The ’123 Ex Parte Request presented two grounds for unpatentability (i.e.,

SNQPs), none of which were previously considered by the PTAB in an instituted IPR of claim

18: (i) obviousness over Shetty in combination with French and BACnet; and (ii) obviousness

over Wewalaarachchi in combination with French and BACnet. Ex. E at 3.

       48.     As required by 37 C.F.R. § 1.510(b)(6), Alarm.com certified in the ’123 Ex Parte

Request that the statutory estoppel provisions of 35 U.S.C. §§ 315(e)(1) and 325(e)(1) did not

prohibit Alarm.com from filing the ’123 Ex Parte Request. Ex. E at 3-4. Alarm.com further




                                               -16-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 17 of 30 PageID# 17




explained, in detail, why statutory estoppel does not apply to either ground raised in the ’123 Ex

Parte Request. Id. at 105-15.

       49.     The patent owner (Vivint) did not file a petition to vacate the ’123 Ex Parte

Request.

       50.     On August 7, 2020, OPLA, acting as the Director’s designee, issued the ’123 Ex

Parte Decision, concluding that Alarm.com was estopped from requesting ex parte

reexamination as to both of the grounds raised in the ’123 Ex Parte Request. See Ex. B. The

’123 Ex Parte Decision was arbitrary and capricious, contrary to law and in excess of the

Director’s statutory authority, for at least two reasons.

       51.     First, for the reasons explained above (see ¶¶ 35-37), the ’123 Ex Parte Decision

was contrary to the unambiguous statutory text of § 315(e)(1).

       52.     Second, the ’123 Ex Parte Decision was contrary to the statutory scheme for IPR

and the PTAB’s own guidance regarding IPR petitions. As explained above (see ¶ 38), under the

AIA and the PTAB’s own rules, it is not reasonable to raise every available ground in single IPR

petition. When the limitations imposed by the applicable statute and rules are properly taken into

account, it is clear that, given the multiplicity of claims in the ’123 Patent, the large number of

potentially invalidating prior art combinations and the complexity of the claims and the prior art,

Alarm.com could not “reasonably” have raised the grounds cited in the ’123 Ex Parte Request in

the ’173 IPR within the constraints imposed by the AIA and the PTAB’s rules.

       53.     The claims of the ’123 Patent recite multiple elements relating to systems for

routing messages to communication devices. The claims of the ’123 Patent implicate a

substantial body of prior art—all of which disclosed the claimed features in different ways.

Indeed, the ’173 Petition was 48 pages long and raised three unpatentability grounds as to 20




                                                 -17-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 18 of 30 PageID# 18




claims. To have raised in the ’173 IPR the grounds presented in the ’123 Ex Parte Request,

Alarm.com would have needed to explain—“with particularity” and in compliance with the

Patent Office’s regulations and policies—entirely different grounds for unpatentability in

addition to those already presented in the ’173 Petition, applying the additional prior art to those

20 claims. Alarm.com explained those additional grounds, with particularity, in the ’123 Ex

Parte Request; that explanation spanned roughly 87 pages. See Ex. E at 18-104. The grounds

raised in the ’123 Ex Parte Request could not reasonably have been raised in the ’173 IPR.

       54.     Notably, none of the grounds raised in the ’173 Petition relied on

Wewalaarachchi, BACnet or French. As explained above, the Wewalaarachchi disclosure was

completely different from the Shetty disclosure described in the ’173 Petition, using different

terminology and disclosing the relevant functionality in different ways. Wewalaarachchi

expressly refers to BACnet as a communication protocol that could be used to operate the

disclosed monitoring system, and BACnet disclosed certain elements of claim 18 of the ’123

Patent. French disclosed an additional system. To present the grounds based on

Wewalaarachchi, BACnet and French in the ’173 Petition, Alarm.com would have had to

explain, with particularity, entirely different prior art combinations from those explained in the

’173 Petition, and how those combinations disclosed all of the elements of the challenged claims

of the ’123 Patent. The ’123 Ex Parte Request provided just such a particularized explanation; it

spanned roughly 54 pages. See Ex. E at 32-42, 61-104. Alarm.com could not reasonably have

added that 54-page particularized explanation of Wewalaarachchi, BACnet and French to its

48-page IPR petition based on Shetty.




                                                -18-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 19 of 30 PageID# 19




                                   The ’654 Ex Parte Decision

                              Petitions for IPR as to the ’654 Patent

       55.     The ’654 Patent contains 28 claims, which are systems and methods for

monitoring remote equipment based on a user-defined message profile. The claims recite,

among other things, an interface unit that monitors remote equipment and periodically sends a

normal status message if the interface unit and/or equipment is functioning properly, and a

computer server that sends an exception message to user-defined remote communication devices

if a normal status message is not received within a predetermined interval. Such claims

implicate a substantial body of prior art, including a large number of potentially invalidating

prior art combinations.

       56.     A representative claim of the ’654 Patent recites:

               1. A method of monitoring remote equipment comprising the steps
               of:

               a) attaching an interface unit to at least one piece of remote
               equipment;

               b) communicating a message indicative of a state of the interface
               unit to a computer server as an incoming message;

               c) enabling a user to remotely configure or modify a user-defined
               message profile containing outgoing message routing instructions,
               the user-defined message profile being storable on the computer
               server;

               d) determining whether an incoming message has not been
               received by the computer server from the interface unit indicative
               of improper operation of the interface unit; and

               e) if it is determined in step d) that an incoming message has not
               been received from the interface unit, forwarding at least one
               outgoing exception message based on the lack of the incoming
               message to at least one user-defined communication device
               specifiable in the user-defined message profile,




                                                -19-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 20 of 30 PageID# 20




               wherein the user can remotely configure or modify the user-
               defined message profile by remotely accessing the computer
               server.

       57.     On November 6, 2015, Alarm.com filed a petition for IPR as to the ’654 Patent

that raised unpatentability grounds based on the Shetty reference, in combination with (among

other references) U.S. Patent No. 6,040,770 (“Britton”) (Case No. IPR2016-00161 (the “’161

Petition”)). On May 12, 2016, the PTAB instituted that petition as to claims 9, 10, 14, 17, 18,

22, and 25-28 (the “’161 IPR”). On May 10, 2017, the PTAB issued a final decision finding that

claims 9, 10, 14 and 27 were shown to be unpatentable, while claims 17, 18, 22, 25, 26 and 28

were not shown to be unpatentable.

                            The ’654 Ex Parte Request and Decision

       58.     On June 30, 2020, Alarm.com filed a request for ex parte reexamination of

claims 17, 18, 22, 25 and 28 of the ’654 Patent (the “’654 Ex Parte Request”). See Ex. F.

       59.     Claim 17 of the ’654 Patent recites:

               17. A system for monitoring remote equipment, comprising:

               an interface unit, locally connected to at least one piece of remote
               equipment, said interface unit having a message generating
               mechanism for periodically sending a normal status message if
               said interface unit is functioning properly; and

               a computer server in remote communication with said interface
               unit, said server adapted to receive said normal status messages
               generated by said interface unit, said computer server having a user
               interface, a user being capable of remotely accessing said computer
               server via said user interface to remotely configure a user-defined
               message profile containing outgoing message routing instructions,

               wherein if a normal status message is not received by said server
               within a predetermined interval, said server forwards at least one
               outgoing exception message to at least one predetermined user-
               defined remote communication device based on the lack of said
               normal status message as specified in said user-defined message
               profile.




                                               -20-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 21 of 30 PageID# 21




      60.   Claim 18 of the ’654 Patent, which depends from claim 17, recites:

            17. A system for monitoring remote equipment, comprising:

            an interface unit, locally connected to at least one piece of remote
            equipment, said interface unit having a message generating
            mechanism for periodically sending a normal status message if
            said interface unit is functioning properly; and

            a computer server in remote communication with said interface
            unit, said server adapted to receive said normal status messages
            generated by said interface unit, said computer server having a user
            interface, a user being capable of remotely accessing said computer
            server via said user interface to remotely configure a user-defined
            message profile containing outgoing message routing instructions,

            wherein if a normal status message is not received by said server
            within a predetermined interval, said server forwards at least one
            outgoing exception message to at least one predetermined user-
            defined remote communication device based on the lack of said
            normal status message as specified in said user-defined message
            profile.

            18. A system according to claim 17, wherein said message
            generating mechanism of the interface unit forwards said normal
            status messages to said computer server via at least one of a
            plurality of communication media, said media comprising at least
            one of a cellular telephone network, radio transmissions, telephone
            lines, and the Internet.

      61.   Claim 22 of the ’654 Patent, which depends from claim 17, recites:

            17. A system for monitoring remote equipment, comprising:

            an interface unit, locally connected to at least one piece of remote
            equipment, said interface unit having a message generating
            mechanism for periodically sending a normal status message if
            said interface unit is functioning properly; and

            a computer server in remote communication with said interface
            unit, said server adapted to receive said normal status messages
            generated by said interface unit, said computer server having a user
            interface, a user being capable of remotely accessing said computer
            server via said user interface to remotely configure a user-defined
            message profile containing outgoing message routing instructions,

            wherein if a normal status message is not received by said server
            within a predetermined interval, said server forwards at least one



                                            -21-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 22 of 30 PageID# 22




            outgoing exception message to at least one predetermined user-
            defined remote communication device based on the lack of said
            normal status message as specified in said user-defined message
            profile.

            22. A system according to claim 17, wherein said remote
            communication devices include at least one of a facsimile machine,
            an e-mail receiving device, a cellular telephone, a beeper, a pager,
            a PCS device, and a land line telephone.

      62.   Claim 25 of the ’654 Patent recites:

            25. A system for monitoring remote equipment, comprising:

            a sensor in local communication with a piece of remote equipment,
            said sensor detecting a state of at least one parameter of the piece
            of remote equipment;

            an interface unit, locally connected to said sensor, said interface
            unit having a message generating mechanism for periodically
            sending a normal status message if the piece of remote equipment
            is functioning properly; and

            a computer server in remote communication with said interface
            unit, said server adapted to receive said normal status messages
            generated by said interface unit, said computer server having a user
            interface, a user being capable of remotely accessing said computer
            server via said user interface to remotely configure a user-defined
            message profile containing outgoing message routing instructions,

            wherein if a normal status message is not received by said server
            within a predetermined interval, said server forwards at least one
            outgoing exception message to at least one predetermined user-
            defined remote communication device based on the lack of said
            normal status message as specified in said user-defined message
            profile.

      63.   Claim 28 of the ’654 Patent recites:

            28. A system for remotely monitoring equipment having at least
            one built-in sensor which detects a state of at least one parameter
            of the equipment, comprising:

            an interface unit, locally connected to the equipment and in
            communication with the built-in sensor, said interface unit having
            a message generating mechanism for periodically sending a normal
            status message if the equipment and/or said interface unit are
            functioning properly; and



                                            -22-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 23 of 30 PageID# 23




               a computer server in remote communication with said interface
               unit, said server adapted to receive said normal status messages
               generated by said interface unit, said computer server having a user
               interface, a user being capable of remotely accessing said computer
               server via said user interface to remotely configure a user-defined
               message profile containing outgoing message routing instructions,

               wherein if a normal status message is not received by said server
               within a predetermined interval, said server forwards at least one
               outgoing exception message to at least one predetermined user-
               defined remote communication device based on the lack of said
               normal status message as specified in said user-defined message
               profile.

       64.     The ’654 Ex Parte Request presented four unpatentability grounds (i.e., SNQPs),

none of which were previously considered by the PTAB in an instituted IPR of claims 17, 18, 22,

25 or 28: (i) obviousness over Shetty in combination with Cheng; (ii) obviousness over Shetty in

combination with Cheng and U.S. Patent No. 6,054,920 (“Smith”); (iii) obviousness over

Wewalaarachchi in combination with Cheng; and (iv) obviousness over Wewalaarachchi in

combination with Cheng and Smith. Ex. F.

       65.     As required by 37 C.F.R. § 1.510(b)(6), Alarm.com certified in the ’654 Ex Parte

Request that the statutory estoppel provisions of 35 U.S.C. §§ 315(e)(1) and 325(e)(1) did not

prohibit Alarm.com from filing the ’654 Ex Parte Request. Ex. F at 4. Alarm.com further

explained, in detail, why statutory estoppel does not apply to any of the grounds raised in the

’654 Ex Parte Request. Id. at 215-22.

       66.     The patent owner (Vivint) did not file a petition to vacate the ’654 Ex Parte

Request.

       67.     On August 7, 2020, OPLA, acting as the Director’s designee, issued the ’654 Ex

Parte Decision, concluding that Alarm.com was estopped from requesting ex parte

reexamination as to each of the grounds raised in the ’654 Ex Parte Request. See Ex. C. The




                                               -23-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 24 of 30 PageID# 24




’654 Ex Parte Decision was arbitrary and capricious, contrary to law and in excess of the

Director’s statutory authority, for at least two reasons.

       68.     First, for the reasons explained above (see ¶¶ 35-37), the ’654 Ex Parte Decision

was contrary to the unambiguous statutory text of § 315(e)(1).

       69.     Second, the ’654 Ex Parte Decision was contrary to the statutory scheme for IPR

and the PTAB’s own guidance regarding IPR petitions. As explained above (see ¶ 38), under the

AIA and the PTAB’s own rules, it is not reasonable to raise every available ground in single IPR

petition. When the limitations imposed by the applicable statute and rules are properly taken into

account, it is clear that, given the multiplicity of claims in the ’654 Patent, the large number of

potentially invalidating prior art combinations and the complexity of the claims and prior art,

Alarm.com could not “reasonably” have raised the grounds cited in the ’654 Ex Parte Request in

the ’161 IPR within the constraints imposed by the AIA and the PTAB’s rules.

       70.     The claims of the ’654 Patent recite multiple elements relating to systems for

routing messages to communication devices. The claims of the ’654 Patent implicate a

substantial body of prior art—all of which disclosed the claimed features in different ways.

Indeed, the ’161 Petition was 58 pages long and raised three unpatentability grounds as to 20

claims. To have raised in the ’161 IPR the grounds presented in the ’654 Ex Parte Request,

Alarm.com would have needed to explain—“with particularity” and in compliance with the

Patent Office’s regulations and policies—entirely different grounds for unpatentability in

addition to those already presented in the ’161 Petition, applying that additional prior art to those

20 claims. Alarm.com explained those additional grounds, with particularity, in the ’654 Ex

Parte Request; that explanation spanned roughly 195 pages. See Ex. F at 20-214. The grounds

raised in the ’654 Ex Parte Request could not reasonably have been raised in the ’161 IPR.




                                                 -24-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 25 of 30 PageID# 25




       71.     Notably, none of the grounds raised in the ’161 Petition relied on

Wewalaarachchi, Cheng or Smith. As explained above, the Wewalaarachchi disclosure was

completely different than the Shetty disclosure described in the ’161 Petition, using different

terminology and disclosing the relevant functionality in different ways. Cheng and Smith

provided additional, different disclosures. To present the grounds based on Wewalaarachchi,

Cheng and Smith in the ’161 Petition, Alarm.com would have had to explain, with particularity,

each of those three references and how they disclosed all of the elements of the challenged

claims of the ’654 Patent. The ’654 Ex Parte Request provided just such a particularized

explanation; it spanned roughly 103 pages. See Ex. F at 42-44, 116-214. Alarm.com could not

reasonably have added that 103-page particularized explanation of Wewalaarachchi, Cheng and

Smith to its 58-page IPR petition based on Shetty and Britton.

                                           Related IPRs

       72.     During the relevant time period, the Alarm.com filed other IPR petitions as to the

’601, ’654 and ’123 Patents. The PTAB denied institution of four of those petitions on the

merits (Case Nos. IPR2015-02004, IPR2016-00155, IPR2015-01995 and IPR2015-02003) and

denied institution of the four other petitions on purely discretionary grounds without addressing

the merits (Case Nos. IPR2016-01080, IPR2016-01110, IPR2016-01124 and IPR2016-01126).

                                             COUNT I

    (Final Agency Action in Violation of 5 U.S.C. §§ 706(2)(A), (C) as to the ’601 Ex Parte
                                           Decision)

       73.     Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as though set forth in full herein.

       74.     The ’601 Ex Parte Decision constitutes a final agency action of the Patent Office

within the meaning of 5 U.S.C. § 704.




                                                 -25-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 26 of 30 PageID# 26




       75.     There are no administrative remedies available to Alarm.com to challenge the

Director’s determination.

       76.     Under the APA, the Court “shall . . . hold unlawful and set aside” final agency

action that is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law”, 5 U.S.C. § 706(2)(A), or “in excess of statutory jurisdiction, authority, or limitations, or

short of statutory right”, id. § 706(2)(C).

       77.     The ’601 Ex Parte Decision violated § 706(2)(A) because it was contrary to law

and arbitrary and capricious, and violated § 706(2)(C) because the Director exceeded his

statutory authority in adopting and applying the “Clarification of General Policy and Practice”

recited in the ’601 Ex Parte Decision.

       78.     The ’601 Ex Parte Decision and the “Clarification of General Policy and

Practice” therein apply the statutory estoppel to any prior art reference that was known to an IPR

petitioner or that the IPR petitioner reasonably could have discovered. The statute, however, is

clear that the estoppel applies only to grounds that the petitioner raised or reasonably could have

raised during the instituted IPR. 35 U.S.C. § 315(e)(1). Grounds are different than references.

The mere fact that a reference could reasonably have been discovered does not mean that all

grounds based on that reference could reasonably have been raised during the IPR that was

finally decided. In view of the statutory requirement that IPR petitions be pled with particularity

and the PTAB’s strict page limits, guidance against petitioning multiple grounds and limitations

on raising new grounds post-institution—and given the multiplicity of claims in the ’601 Patent,

the large number of potentially invalidating prior art combinations and the complexity of the

claims and the prior art—Alarm.com could not reasonably have raised during the ’116 IPR the

grounds cited in the ’601 Ex Parte Request.




                                                -26-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 27 of 30 PageID# 27




                                              COUNT II

    (Final Agency Action in Violation of 5 U.S.C. §§ 706(2)(A), (C) as to the ’123 Ex Parte
                                           Decision)

       79.     Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as though set forth in full herein.

       80.     The ’123 Ex Parte Decision constitutes a final agency action of the Patent Office

within the meaning of 5 U.S.C. § 704.

       81.     There are no administrative remedies available to Alarm.com to challenge the

Director’s determination.

       82.     Under the APA, the Court “shall . . . hold unlawful and set aside” final agency

action that is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law”, 5 U.S.C. § 706(2)(A), or “in excess of statutory jurisdiction, authority, or limitations, or

short of statutory right”, id. § 706(2)(C).

       83.     The ’123 Ex Parte Decision violated § 706(2)(A) because it was contrary to law

and arbitrary and capricious, and violated § 706(2)(C) because the Director exceeded his

statutory authority in adopting and applying the “Clarification of General Policy and Practice”

recited in the ’123 Ex Parte Decision.

       84.     The ’123 Ex Parte Decision and the “Clarification of General Policy and

Practice” therein apply the statutory estoppel to any prior art reference that was known to an IPR

petitioner or that the IPR petitioner reasonably could have discovered. The statute, however, is

clear that the estoppel applies only to grounds that the petitioner raised or reasonably could have

raised during the instituted IPR. 35 U.S.C. § 315(e)(1). Grounds are different than references.

The mere fact that a reference could reasonably have been discovered does not mean that all

grounds based on that reference could reasonably have been raised during the IPR that was




                                                 -27-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 28 of 30 PageID# 28




finally decided. In view of the statutory requirement that IPR petitions be pled with particularity

and the PTAB’s strict page limits, guidance against petitioning multiple grounds and limitations

on raising new grounds post-institution—and given the multiplicity of claims in the ’123 Patent,

the large number of potentially invalidating prior art combinations and the complexity of the

claims and the prior art—Alarm.com could not reasonably have raised during the ’173 IPR the

grounds cited in the ’123 Ex Parte Request.

                                              COUNT III

    (Final Agency Action in Violation of 5 U.S.C. §§ 706(2)(A), (C) as to the ’654 Ex Parte
                                           Decision)

       85.     Plaintiff incorporates by reference the allegations contained in the preceding

paragraphs as though set forth in full herein.

       86.     The ’654 Ex Parte Decision constitutes a final agency action of the Patent Office

within the meaning of 5 U.S.C. § 704.

       87.     There are no administrative remedies available to Alarm.com to challenge the

Director’s determination.

       88.     Under the APA, the Court “shall . . . hold unlawful and set aside” final agency

action that is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law”, 5 U.S.C. § 706(2)(A), or “in excess of statutory jurisdiction, authority, or limitations, or

short of statutory right”, id. § 706(2)(C).

       89.     The ’654 Ex Parte Decision violated § 706(2)(A) because it was contrary to law

and arbitrary and capricious, and violated § 706(2)(C) because the Director exceeded his

statutory authority in adopting and applying the “Clarification of General Policy and Practice”

recited in the ’654 Ex Parte Decision.




                                                 -28-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 29 of 30 PageID# 29




       90.     The ’654 Ex Parte Decision and the “Clarification of General Policy and

Practice” therein apply the statutory estoppel to any prior art reference that was known to an IPR

petitioner or that the IPR petitioner reasonably could have discovered. The statute, however, is

clear that the estoppel applies only to grounds that the petitioner raised or reasonably could have

raised during the instituted IPR. 35 U.S.C. § 315(e)(1). Grounds are different than references.

The mere fact that a reference could reasonably have been discovered does not mean that all

grounds based on that reference could reasonably have been raised during the IPR that was

finally decided. In view of the statutory requirement that IPR petitions be pled with particularity

and the PTAB’s strict page limits, guidance against petitioning multiple grounds and limitations

on raising new grounds post-institution—and given the multiplicity of claims in the ’654 Patent,

the large number of potentially invalidating prior art combinations and the complexity of the

claims and the prior art—Alarm.com could not reasonably have raised during the ’161 IPR the

grounds cited in the ’654 Ex Parte Request.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court enter judgment in its favor and:

               A.      Set aside the ’601 Ex Parte Decision, ’123 Ex Parte Decision and ’654 Ex

Parte Decision;

               B.      Declare that estoppel under 35 U.S.C. § 315(e)(1) does not apply to any of

the grounds presented in the ’601 Ex Parte Request, ’123 Ex Parte Request and ’654 Ex Parte

Request;

               C.      Permanently enjoin Defendants from refusing under 35 U.S.C. § 315(e)(1)

to order ex parte reexamination based on the ’601 Ex Parte Request, ’123 Ex Parte Request and

’654 Ex Parte Request;




                                               -29-
Case 1:21-cv-00170-CMH-TCB Document 1 Filed 02/12/21 Page 30 of 30 PageID# 30




               D.      Permanently enjoin Defendants from applying the “Clarification of

General Policy and Practice” as to the grounds presented in the ’601 Ex Parte Request, ’123 Ex

Parte Request and ’654 Ex Parte Request, and as to grounds presented in any future requests or

petitions before the Patent Office;

               E.      Order Defendants to consider forthwith whether the ’601 Ex Parte

Request, ’123 Ex Parte Request and ’654 Ex Parte Request set forth substantial new questions of

patentability and, if so, to order reexamination as to each of the subject patents;

               F.      Award Plaintiff its costs and attorneys’ fees and expenses as allowed by

law; and

               G.      Provide such other and further relief as the Court deems appropriate.


 February 12, 2021
                                                    By        /s/ Dabney J. Carr

                                                    TROUTMAN PEPPER HAMILTON
                                                    SANDERS LLP
                                                    Dabney J. Carr, IV, VSB No. 28679
                                                    1001 Haxall Point, 15th Floor
                                                    Richmond, VA 23219
                                                    (804) 697-1238
                                                    (804) 697-1339 (fax)
                                                    dabney.carr@troutman.com

                                                    CRAVATH, SWAINE & MOORE LLP
                                                    Richard J. Stark
                                                    Sharonmoyee Goswami
                                                    Worldwide Plaza
                                                    825 Eighth Avenue
                                                    New York, NY 10019
                                                    (212) 474-1000
                                                    rstark@cravath.com
                                                    sgoswami@cravath.com

                                                    Counsel for Plaintiff Alarm.com Incorporated




                                                -30-
